Citation Nr: 0638027	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than June 1, 2000, 
for the award of entitlement to dependency and indemnity 
compensation (DIC) benefits by reason of incapacity for self 
support due to mental of physical disability prior to age 18 
years.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to April 
1967.  The veteran died while on active duty in April 1967, 
and the appellant is his widow.  The beneficiary in this 
case, M.R.R., has been rated by VA as incompetent to handle 
her own funds, and the appellant has been appointed as a 
payee for benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 (mailed in August 2001) rating 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to DIC, 
effective June 1, 2000.  

In July 2006, the appellant testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript is associated with the claims file.  


FINDINGS OF FACT

1.  In a rating action dated in July 1983, entitlement to DIC 
benefits for M.R.R. by reason of incapacity for self support 
due to mental of physical disability prior to age 18 years 
was denied.  The appellant did not perfect an appeal of that 
decision, and, therefore, it became final.

2.  In a rating action dated in September 1985, the RO 
determined new and material evidence sufficient to reopen a 
claim for DIC for M.R.R. had not been submitted and declined 
to reopen the claim.  The appellant did not perfect an appeal 
of that decision, and, therefore, it became final.

3.  The appellant's informal claim for DIC benefits by reason 
of incapacity for self support due to mental of physical 
disability prior to age 18 years was received on May 30, 
2000.

4. By rating action in July 2001, the RO granted entitlement 
to DIC, effective from June 1, 2000, the first day of the 
month following the month when the claim was received.  


CONCLUSION OF LAW

An effective date earlier than June 1, 2000, for the award of 
DIC by reason of incapacity for self support due to mental of 
physical disability prior to age 18 years is not warranted.  
38 U.S.C.A. §§ 5100(a), 5111(a) (West 2002); 38 C.F.R. 
§§ 3.104, 3.155, 3.400(q)(1)(ii) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In April 2002, the RO sent the appellant a letter informing 
her of the types of evidence needed to establish entitlement 
to service-connected death benefits and its duty to assist 
her in substantiating her claim under the VCAA.  The April 
2002 letter informed the appellant that VA would obtain all 
relevant evidence in support of her claim such as medical 
records, employment records, and records in the custody of a 
Federal department or agency.  She was advised that it was 
her responsibility to give the RO enough information about 
any evidence that would support her claim or that she could 
send information describing the additional evidence or the 
evidence itself.  This effectively informed her that she 
should provide any evidence in her possession that pertains 
to her claim.  

Although the RO did not send the appellant a letter informing 
her of the evidence necessary to substantiate a claim for an 
earlier effective date, the Board finds the appellant has not 
been prejudiced by this omission for the following reasons.  
The General Counsel of VA has held that when a claimant 
raises a new "downstream" issue, or claim, in a notice of 
disagreement, the VCAA does not require VA to provide a new 
notice under section 5103, so long as it addresses the new 
issue in a statement of the case (SOC), and provided that it 
gave a section 5103 notice in conjunction with the initial 
claim.  VAOPGCPREC 8-03.  In this context, the Board notes 
that the claim for an earlier effective date for DIC benefits 
currently on appeal was initiated in May 2000 as a claim to 
reopen a claim for entitlement to DIC, which was subsequently 
denied in a July 2000 rating decision.

The VCAA was enacted in November 2000, at which time the 
appellant had not yet submitted a notice of disagreement.  
The appellant submitted a timely notice of disagreement as to 
the July 2000 rating decision in January 2001, and, in a 
rating action dated in July 2001, the RO granted entitlement 
to DIC and assigned an effective payment date of June 1, 
2000.  The appellant submitted a claim for an earlier 
effective date in February 2002.  In January 2005, the RO 
issued a Statement of the Case (SOC) which addressed the 
appellant's claim for an earlier effective date.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The appellant's 
disagreement with the effective date assigned is a 
"downstream" issue; therefore, further VCAA notice is not 
required.  VAOPGCPREC 8-03.  The Board concludes that all 
required notice has been given to the appellant.

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  The U.S. Court of Appeals for 
Veterans Claims has recognized that the effective date of a 
reopened claim cannot be prior to the date of claim.  See 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 
the effective-date statute, 38 U.S.CA.. § 5110(a), is clear 
on its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed), aff'd, 349 F.3d 
1326 (Fed. Cir. 2003).  

By way of procedural background, the Board notes that the 
claim for DIC for M.R.R. by reason of incapacity for self 
support due to mental of physical disability prior to age 18 
years was previously denied in a rating decision dated July 
1983.  At that time, the RO determined the evidence of record 
did not demonstrate that the beneficiary's disabilities 
rendered her permanently incapable of self support.  The 
appellant did not appeal the RO's determination; therefore, 
the July 1983 rating decision became final in the absence of 
clear and unmistakable error.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  In April 1985, the appellant attempted 
to reopen the claim for DIC benefits; however, the RO 
confirmed the previous denial in a rating action dated in 
September 1985.  The appellant submitted a timely notice of 
disagreement as to the September 1985 decision and an SOC was 
issued.  The appellant did not, however, submit a subsequent 
substantive appeal to the Board and the September 1985 rating 
decision became final in the absence of clear and 
unmistakable error.  See id.  

In May 2000, the appellant submitted a claim to reopen the 
claim for DIC and, in July 2001, the RO determined that new 
and material evidence had been received, reopened the claim, 
and granted entitlement to DIC benefits, effective June 1, 
2000.  In granting entitlement to DIC, the RO considered 
written statements from Doctors M.K and J.L.O., not 
previously included in the record, which stated that the 
beneficiary had become incapable of self support prior to the 
age of 18 years.  The appellant and her representative 
contend that the effective date should be from July 1983, the 
date the initial claim for DIC benefits was denied, because 
records included in the record at that time show the 
beneficiary was disabled and incapable of maintaining 
employment and self support.  

In a case such as this, when a final, previously disallowed 
claim is reopened upon the submission of new and material 
evidence, the earliest possible effective date is the date of 
receipt of the new claim or date entitlement arouse, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  In 
evaluating the ultimate merit of this case, the Board notes 
that any communication or action indicating an intent to 
apply for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered to be an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  In this 
case, the Board finds that, following the final September 
1985 rating decision, the first time the appellant submitted 
a communication indicating an intent to reopen the claim for 
DIC benefits was in May 2000.  As the appellant's informal 
claim was received by the RO on May 30, 2001, this is the 
earliest date from which the appellant's claim for DIC 
benefits can be granted.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (q)(1)(ii) (2006).  However, 
38 C.F.R. § 3.31 provides that payment commences the first 
day of the month following the month when the claim is 
received.  Therefore, the Board finds that the current 
effective date, June 1, 2000, is proper under applicable law 
and regulation.  

In rendering this decision, the Board recognizes the 
appellant sincerely believes she is entitled to DIC benefits 
from at least July 1983, the date the claim for DIC was 
initially denied.  In support of her claim, the appellant 
points to medical records that were included in the record at 
the time of the initial claim for DIC which reflect M.R.R. 
suffered learning problems and psychiatric difficulties.  The 
appellant and her representative argue that the evidence used 
to grant DIC benefits in July 2001 is essentially the same 
evidence that was of record when the initial claim was denied 
in July 1983.  However, the Board notes the RO more recently 
granted entitlement to DIC benefits based on written 
statements from M.R.R.'s private physicians that were not 
submitted until after the May 2000 claim was received.  Thus, 
entitlement to DIC was not established until after the claim 
to reopen was received, and the Board finds that an effective 
date earlier than June 1, 2000, is legally precluded.  38 
C.F.R. § 3.400 (q)(1)(ii) (2006).  

The Board notes the appellant testified she did not initiate 
appeals following the two previously denied claims because 
she was led to believe there was nothing more VA could do for 
her.  However, the Board notes the appellant was notified of 
her procedural and appellate rights via VA Form 1-4107 when 
she received the July 1983 and September 1985 rating 
decisions.  In addition, as noted above, the record shows the 
appellant did not seek assistance with her claim for DIC 
until May 2000, which is 15 years from the date her claim for 
DIC benefits was denied in September 1985.  The Board has no 
reason to doubt the appellant's credibility, and is 
sympathetic to the emotional and financial struggles she has 
endured due to her daughter's mental incapacity; however, no 
claim of clear and unmistakable error has been raised and the 
Board is bound by the applicable regulations pertaining to VA 
benefits.  See 38 C.F.R. § 19.5 (2006).  

Further authority precluding this claim for an earlier 
effective date has been recently been handed down by the 
Court of Appeals for Veterans Claims, in Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006).  The Court held that a 
"freestanding" claim for an earlier effective date may not 
be entertained, because "such a possibility vitiates the 
rule of finality." 

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that an effective date earlier 
than June 1, 2000, is warranted for grant of DIC benefits by 
reason of incapacity for self support due to mental of 
physical disability prior to age 18 years.  See 38 C.F.R. 
§ 3.400(q)(1)(ii).  


ORDER

Entitlement to an effective date earlier than June 1, 2000, 
for the award of entitlement to DIC benefits by reason of 
incapacity for self support due to mental of physical 
disability prior to age 18 years, is denied.  




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


